DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,343,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader variant of U.S. Patent No. 11,343,728.

Instant Applicant
U.S. Patent No. 11,343,728
Claim 1
Claim 17
A method comprising: receiving, by a first base station from a second base station, a first message comprising uplink configuration parameters for a cell, of the second base station, that comprises a plurality of uplinks; receiving, from a wireless device, a measurement report associated with at least one signal of the cell; and sending, based on the measurement report and a threshold value associated with uplink selection among the plurality of uplinks, a request to handover the wireless device to a selected uplink of the plurality of uplinks.
A method comprising: receiving, by a first base station from a second base station, uplink configuration parameters for a cell of the second base station, wherein the uplink configuration parameters comprise a threshold value for a-selection of a normal uplink of the cell or a supplemental uplink of the cell; receiving, by the first base station from a wireless device, a measurement report comprising at least one parameter associated with a signal power of the cell; determining, by the first base station, to handover the wireless device to a selected uplink of the normal uplink or the supplemental uplink based on: the threshold value; and the at least one parameter; and sending, by the first base station and based on the determining to handover, a handover message associated with the selected uplink.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15, 19, 20, 22-27, 31-36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US Pub. No. 2012/0028676) in view of Huang et al. (US Pub. No. 9,503,940) in view of “Support of SUL in EN-DC and Standalone NR HO”, R2-1713706, hereinafter R2-1713606.
Regarding claims 1, He discloses a method comprising: 
receiving, by a first base station from a second base station, a first message comprising uplink configuration parameters for a cell, of the second base station (figure 3; paragraphs 17, 22-24, 70-72: neighbor base station eNB2 transmits power reference signal and threshold parameters for uplink determination);  
receiving, from a wireless device, a measurement report associated with at least one signal of the cell (figure 3 step 301; paragraphs 35, 36-42, 57); and 
based on the measurement report and a threshold value associated with uplink selection among the plurality of uplinks, a request to handover the wireless device to a cell (paragraphs 28, 41-43, 45, 57-58, 84: based on measurement and threshold, the serving base station determines the uplink path loss does not meet configured configuration and select other cells that satisfy the configured condition)
He does not teach sending a request to handover the wireless device to a selected cell.
However, in the same field of handover, Huang discloses sending a request to handover the wireless device to a selected cell (see figure 4, col. 8 lines 1-60: Handover request from source base station to selected cell 3 or cell 4 based on parameters from the target/neighbor base station).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He sending a request to handover the wireless device to a selected cell.
The motivation would have been to handover according to indication parameters from the target base station.
Huang does not teach handover to a selected uplink of the plurality of uplinks in a cell.
However, in the same field of endeavor, R2-1713706 discloses handover to a selected uplink of the plurality of uplinks in a cell (page 2, proposal 2, Observation 2: source gNB configure UE measurement on DL carrier associated with SUL carriers of potential target cells. The network would select the SUL carrier of the target cell out of a plurality of SUL carriers based on measurement reporting from UE and congestion of SUL carriers).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (handover to a selected uplink of a plurality of uplinks in a cell in R2-1713706) for another (handover to a selected cell of a plurality of cells) for predictable result of satisfying configured configuration.
Claim 12 is rejected similarly as claim 1 above. He further teaches sending at least one reference signal via a downlink of the cell of the second base station (paragraphs 14 and 16: reference signal for measurement), and R2-1713706 discloses receiving, by the second base station from the wireless device, an uplink signal via the selected uplink (page 2 proposal 2 and observation 2: after handover to selected SUL carrier, UE starts communicating with target base station via selected SUL carrier).
Claims 22 and 33 is rejected similarly as claim 1 above. Huang further teaches a base station with processor, memory storing instructions (see figure 9 and col. 10 lines 60-67 and col. 11 lines 1-20).

Regarding claims 2, 23, all limitations of claim 1 are disclosed above. He does not teach but R2-1713706 discloses the sending the request comprises at least one of: sending, to the second base station, a second indication of the selected uplink for random access, wherein the sending the request is further based on a load status value associated with one or more uplinks of the plurality of uplinks (page 2, proposal 2, observation 2: target gNB performs random access on the selected SUL carrier. The load status value is associated with congestion of SUL carriers).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He the sending the request comprises at least one of: sending, to the second base station, a second indication of the selected uplink for random access, wherein the sending the request is further based on a load status value associated with one or more uplinks of the plurality of uplinks.
The motivation would have been for connecting to the selected uplink carrier of the target base station.
Regarding claims 3, 14, 24, 35, all limitations of claim 1 are disclosed above. He does not teach but R2-1713706 further teaches first radio resource status information of the first uplink (page 2, proposal 2, Observation 2: source gNB configure UE measurement on DL carrier associated with SUL carriers of potential target cells. The network would select the SUL carrier of the target cell out of a plurality of SUL carriers based on measurement reporting from UE and congestion of SUL carriers).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He first radio resource status information of the first uplink.
	The motivation would have been for congestion determination.
Regarding claims 4, 25, all limitations of claim 1 are disclosed above. He does not teach but R2-1713706 teaches the sending request is further based on at least one of: first radio resource status information of the first uplink; or second radio resource status information of the second uplink (page 2, proposal 2, Observation 2: source gNB configure UE measurement on DL carrier associated with SUL carriers of potential target cells. The network would select the SUL carrier of the target cell out of a plurality of SUL carriers based on measurement reporting from UE and congestion of SUL carriers).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He the sending request is further based on at least one of: first radio resource status information of the first uplink; or second radio resource status information of the second uplink.
The motivation would have been for congestion determination for handover.
Regarding claims 5, 15, 26, 36, all limitations of claim 1 are disclosed above. He does not teach but R2-1713706 discloses the selected uplink comprises a supplementary uplink carrier of the cell (page 2, proposal 2, observation 2: SUL carrier).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He the selected uplink comprises a supplementary uplink carrier of the cell.
The motivation would have been for support of SUL in EN-DC and standalone NR HO.
Regarding claims 6, 27, all limitations of claim 1 are disclosed above. He further teaches sending, to the wireless device and based on the first message, one or more measurement configuration parameters associated with the cell (paragraphs 17, 22-24, 70-72: downlink reference signal to UE for measurement), wherein the first message comprises the threshold value (paragraphs 19, 22-24).
Regarding claims 10, 19, 31, 40, all limitations of claim 1 are disclosed above. He does not teach but R2-1713706 further teaches wherein parameters comprise: a first frequency bandwidth of the first uplink of the cell; and a second frequency bandwidth of the second uplink of the cell (page 2, observation 2: SUL carriers (frequency bandwidth)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He a first frequency bandwidth of the first uplink of the cell; and a second frequency bandwidth of the second uplink of the cell.
The motivation would have been to identify relevant SUL carriers for handover.
Regarding claims 11, 32, all limitations of claim 1 are disclosed above. He discloses determining, based on the measurement report indicating a value greater than the threshold value, to send the request to handover the wireless device to the selected uplink of the plurality of uplinks (paragraph 19: greater than second threshold).
Regarding claims 13, 34, all limitations of claim 1 are disclosed above. He does not teach but R2-1713706 discloses sending, for a handover of the wireless device, a response to the uplink signal, wherein the handover of the wireless device is based on a load status value associated with one or more uplinks of the plurality of uplinks (page 2, proposal 2, and observation 2: communications after handover, and handover based on congestion of SUL carriers).
Regarding claims 20, 41, all limitations of claim 12 are disclosed above. He does not teach but R2-1713706 discloses sending, to the first base station and for the uplink selection, a load status value associated with one or more uplinks of the plurality of uplinks, wherein the receiving the uplink signal via the selected uplink comprises receiving, via the selected uplink, a random access preamble (page 2, proposal 2, and observation 2: congestion status of SUL carriers, and random access procedure with target base station on selected SUL carrier).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He sending, to the first base station and for the uplink selection, a load status value associated with one or more uplinks of the plurality of uplinks, wherein the receiving the uplink signal via the selected uplink comprises receiving, via the selected uplink, a random access preamble.
The motivation would have been for handover and link establishment.

Claim(s) 7, 16, 28, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US Pub. No. 2012/0028676) in view of Huang et al. (US Pub. No. 9,503,940) in view of “Support of SUL in EN-DC and Standalone NR HO”, R2-1713706, hereinafter R2-1713606 in view of Mukherjee et al (US Pub. No. 2019/0327765).
Regarding claims 7, 16, 28, 37, all limitations of claim 1 are disclosed above. He does not teach but Mukherjee discloses the one or more messages comprise at least one of: a first physical random access channel frequency offset for a random access preamble transmission via the first uplink (paragraph 103); or a second physical random access channel frequency offset for a random access preamble transmission via the second uplink.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He the one or more messages comprise at least one of: a first physical random access channel frequency offset for a random access preamble transmission via the first uplink.
The motivation would have been to minimize PRACH preamble collision between adjacent cells (paragraph 103).


Claim(s) 9, 18, 30, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US Pub. No. 2012/0028676) in view of Huang et al. (US Pub. No. 9,503,940) in view of “Support of SUL in EN-DC and Standalone NR HO”, R2-1713706, hereinafter R2-1713606, in view of Zhang et al. (US Pub. No. 2017/0135012).
Regarding claims 9, 18, 30, 39, all limitations of claim 1 are disclosed above. He does not teach but Zhang discloses the one or more parameters comprise at least one of: 
a power threshold for a high-speed wireless device; 
a power threshold for a non-high-speed wireless device (paragraphs 67, 69, 74: source and target base station exchange coverage enhancement (CE) threshold wherein CE level depending on eNB transmission power); a power threshold for a wireless device for an ultra-reliable and low latency service; or a power threshold for a wireless device not requiring an ultra-reliable and low latency service.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He the one or more parameters comprise at least one of:  power threshold for a non-high-speed wireless device
	The motivation would have been to ensure UE can be supported by target base station.



Claim(s) 21 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US Pub. No. 2012/0028676) in view of Huang et al. (US Pub. No. 9,503,940) in view of “Support of SUL in EN-DC and Standalone NR HO”, R2-1713706, hereinafter R2-1713606, in view of Miranda et al. (Us Pub. No. 2018/0007603).
Regarding claims 21 and 42, all limitations of claim 12 are disclosed above. He does not teach but Miranda discloses the one or more messages comprise at least one of: physical resource block usage information; first physical resource block usage information for guaranteed bit rate packets; or second physical resource block usage information for non-guaranteed bit rate packets (paragraph 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in He physical resource block usage information; first physical resource block usage information for guaranteed bit rate packets; or second physical resource block usage information for non-guaranteed bit rate packets.
The motivation would have been for handover assist.
Allowable Subject Matter
Claims 8, 17, 29, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, 17, 29, and 38, elements of “send, to the first base station, radio resource status information of the plurality of uplinks, wherein the radio resource status information indicates: first physical resource block (PRB) usage information; second PRB usage information for guaranteed bit rate packets; and third PRB usage information for non-guaranteed bit rate packets, and wherein the request is further based on the radio resource status information” as appropriate, are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466